PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/104,149
Filing Date: 13 Jun 2016
Appellant(s): Ward et al.



__________________
Michal Scarpati
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed January 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Status of the claims: it is noted that Appellant indicates claims 56, 59-61, 66, 63-67, 69 and 72-74 as pending, which appears to be a typo. The correct status of the pending claims is as follows: claims 56, 59-61, 63-67, 69 and 72-74 are pending, claims 63-65 are withdrawn and claims 56, 59-61, 66-67, 69 and 72-74 are rejected.
The following ground(s) of rejection are applicable to the appealed claims.
Claim 56 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of biomarkers is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the biomarkers recited within claim 56 are independent and distinct, each from each other, because they are products which possess characteristic differences in structure and function and each has independent utility that is distinct for each invention which cannot be exchanged. Each of these products are independent and distinct chemical compounds lacking either a common structural property which distinguishes them as a group from structurally related compounds of the prior art or which provides them with a common utility which is lacking from those prior art chemical compounds. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives, such as in the instant case) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 56, 59-61, 66-67, 69 and 72-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 56, 59-61, 66-67, 69 and 72-74 encompass antibodies that specifically bind to transthyretin (TTR), Clusterin, Cystatin C (CST3), Alpha-1-Acid glycoprotein (AlAcidG), Intercellular adhesion molecule 1 (ICAM1), Complement C4 (CC4), pigment epithelium derived factor (PEDF), Alphal antitrypsin (A1 AT), regulated on activation, normal T cell expressed and secreted (RANTES), and Apolipoprotein C-III (ApoC3).  The claims do not require that these antibodies possess any particular clearly disclosed structure, conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of antibodies that is defined only by reference to the binding epitope. However, disclosing an antigen does not satisfy the written description requirement for a claim to an antibody. See Amgen v Sanofi, 872 F.3d 1367 (Fed.Cir.2017).
Section 112 states that “[t]he specification shall contain a written description of the invention … in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
See MPEP 2163. II.A.3.(a)ii), which states that,
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
In the instant case, the specification provides the description of the binding antigen; however, knowing that an antibody binds to a particular amino acid does not tell you anything at all about the structure of the antibody.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a reference to the structure of the binding substrate, biomarkers.  There is no identification of any particular portion of the structure of what is actually in the claims, the recited antibodies. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
(2) Response to Argument
At section A. Preliminary matter of the Brief, Appellant notes inconsistency of claim numbering, which occurred within the Final Office action mailed on July 14, 2020. The Examiner acknowledges a typographical error in claim listing, the correct status of claims 63-65 remains “Withdrawn”, as indicated within the Office Action Summary, see Paper mailed on July 14, 2020.  The rejected claims are 56, 59-61, 66-67, 69 and 72-74.
At p. 4-6 of the Brief, Appellant traverses the rejection under improper Markush grouping on the premise that “the members of claim 56’s Markush group share a common functional utility, e.g., they function as biomarkers for Alzheimer’s disease (AD) and Mild Cognitive Impairment (MCI), as explained in Appellant’s Specification. Moreover, they are members of the same recognized physical or chemical class or to the same art-recognized class, as polypeptides, and more specifically as proteins expressed in a human subject”. Appellant further cites the decision in Ex Parte Ren, where “the Board reversed an improper Markush group rejection, holding that a plurality of siRNAs directed to different genes were still members of the same class (trans-activating siRNAs that share a nucleic acid backbone)”. Appellant’s arguments have been fully considered but are not persuasive for the following reasons.
Claim 56 encompasses a set of at least five biomarkers selected from the group consisting of transthyretin (TTR), Clusterin, Cystatin C (CST3), Alpha-1-Acid glycoprotein (AlAcidG), Intercellular adhesion molecule 1 (ICAM1), Complement C4 (CC4), pigment epithelium derived factor (PEDF), Alphal antitrypsin (A1 AT), regulated on activation, normal T cell expressed and secreted (RANTES), and Apolipoprotein C-III (ApoC3). Each of these biomarkers are independent and distinct products, polypeptides, which possess characteristic differences in structure and function and each has independent utility. MPEP § 2117, II, states that a Markush   In the instant case, the Markush grouping of alternatives is not proper because the recited polypeptides do not share a singular structural similarity that supports “a common functional utility, e.g., they function as biomarkers for Alzheimer’s disease (AD) and Mild Cognitive Impairment (MCI)”, as argued by Appellant, p. 5 of the Brief. Further, the Markush grouping of alternatives is not proper because the recited biomarkers do not belong to a recognized physical class or recognized chemical class or to the same art-recognized class with respect to their asserted utility. There is no expectation from the knowledge in the art that the 
Appellant’s citation of Ex Parte Ren, appears to be misplaced because in that case the claims recited members of an art-recognized class of small RNAs, short interfering RNAs (siRNAs), wherein “all of the sequences share the common use of modulating or silencing plant genes” (p. 3 of the Appeal 2015-004371), which is not the case here. The prior art does not disclose that the polypeptides of claim 56 possess at least one property in common which is mainly responsible for their function in the claimed invention, which is to serve as biomarkers for AD or MCI. Therefore, the Markush grouping of biomarkers of claim 56 is improper. 

Appellant traverses the rejection of claims 56, 59-61, 66-67, 69 and 72-74 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement at pp. 6-8 of the Brief. Specifically, at p. 7, Appellant argues that, “The present claims are directed to kits for detecting a plurality of biomarkers, which comprise antibodies specific to each of the biomarkers. In other words, polyclonal or monoclonal antibodies may be used in the claimed kits. These antibodies are not required to have a specific binding affinity, or to recognize a particular epitope, nor are they required to display any added or unusual functionality (e.g., a therapeutic effect or the ability to disrupt protein-protein interactions)”. Appellant’s argument has been fully considered but found to be not persuasive for the following reasons. 
Claim 56, as presented, is directed to a kit comprising “a plurality of primary antibodies, wherein each primary antibody specifically binds to a different biomarker”. The Examiner does not dispute that these antibodies are not “required to display any added or unusual functionality (e.g., a therapeutic effect or the ability to disrupt protein-protein interactions)”; however, to meet 
Appellant further submits that the specification “explains that “[m]ethods relating to the production of antibodies capable of specifically recognising one or more epitopes of the individual markers in the biomarker panels described herein are known in the art.” […] The development of polyclonal or monoclonal antibodies was routine practice in the field of molecular biology as of Appellant’s effective filing date, and Appellant is under no burden to describe conventional methods. In short, Appellant has not claimed novel antibodies, but instead kits which comprise a set of antibodies for a particular panel of biomarkers that can be used together to diagnose AD or MCI (and other conditions, as described in the Specification). The antibodies included in the kit may be generated using standard methods, without undue experimentation, as described at 32:14-34:21 of Appellant’s Specification”. Appellant’s arguments have been given full consideration but found to be not persuasive for reasons that follow. 
Claims 56, 59-61, 66-67, 69 and 72-74 encompass antibodies that specifically bind to transthyretin (TTR), Clusterin, Cystatin C (CST3), Alpha-1-Acid glycoprotein (AlAcidG), Intercellular adhesion molecule 1 (ICAM1), Complement C4 (CC4), pigment epithelium derived factor (PEDF), Alphal antitrypsin (A1 AT), regulated on activation, normal T cell expressed and secreted (RANTES), and Apolipoprotein C-III (ApoC3). As such, the claims are directed to a genus of antibodies defined entirely by function (binding/specificity), and Appellant’s position is that methods of making antibodies are known. Appellant’s attention is directed to MPEP §2163(I)(A), which clearly states: "The claimed invention as a whole may not be adequately a priori look at an antigen sequence (such as the structure of the recites biomarkers) and envisage the structure of the antibody that will bind that antigen. Moreover, reference to one prior art antibody does not inform the artisan about any other antibodies with the same specificity. Compounding this is the fact that the instant specification does not appear to describe by structure any antibody that meets claim’s limitations.
At p. 7 of the Brief, Appellant argues that the claimed antibodies are not novel, and therefore they are not required “an expanded written description, in accordance with Amgen or AbbVie. Instead, Appellant’s claims merely require standard polyclonal or monoclonal antibodies that are specific to the plurality of biomarkers”. Appellant’s arguments have been fully considered but are not persuasive for the following reasons.
By broadest reasonable interpretation consistent with the specification as filed, present claims encompass a genus of antibodies, primary antibodies, which specifically bind to ten polypeptides recited therein. The claims do not specify whether these antibodies are novel, known, monoclonal, polyclonal or obtainable by standard methods. The specification provides the written description of the binding antigens, the biomarkers transthyretin (TTR), Clusterin, Amgen case, “the disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional.” MPEP § 2163. Thus, the specification does not convey possession of the breadth of all antibodies with the required functionality nor does it allow the artisan to envisage the structural requirements of such antibodies.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649
                                                                                                                                                                                                        /JOHN D ULM/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.